Title: [December 1774]
From: Washington, George
To: 




Decr. 1st. At Alexanders till 12 oclock taking Bonds &ca. then set of for, & lodged at Leesburg.
 


2. Breakfasted at Moss’s and dined at home.
 


3. At home all day alone.
 


4. At home all day. Mr. Willis and a Mr. Harrison dind here & Parson Morton lodged here.


	
   
   Andrew Morton, or Moreton (died c.1776), was minister of Drysdale Parish in King and Queen County and Caroline County in 1774 (WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va. 5 [1896–97], 202). He was at Mount Vernon to try to lease Belvoir from GW, who was acting as George William Fairfax’s agent. GW refused a seven-year lease on the house without a bond for payment of the rent; but Morton arrived at Belvoir before Feb. 1775, with the bond unexecuted, and seems to have persuaded GW to let him live there for a year without a lease (GW to Morton, 21 Dec. 1774, CtY; Morton to GW, 1 Feb. 1775, ViMtvL). He died some time before Sept. 1776, while still living at Belvoir (Fairfax County Will Book, D–1, 94–95).



 


5. Went to Colo. Fairfax’s Sale at Belvoir. Returnd in the Evening alone.


   
   A second sale at Belvoir was advertised for this day. It consisted of two rooms of household furniture, kitchen furniture, cattle, plantation utensils, etc. The mansion house and land were also again advertised for lease on this date, as was a small plantation and two fisheries (Va. Gaz., P&D, 20 Oct. 1774).



 


6. At home all day alone.
 


7. Rid to the Mill, Morris’s & Muddy hole. In the Afternoon Mr. & Mrs. Calvert came.
 


8. At home all day with the above Company. Mr. Willis lodged here.
 


9. At home all day. The foregoing Company continuing.
 


10. Mr. & Mrs. Calvert—together with Mr. & Mrs. Custis went to Maryland. Mr. Willis continued.
 


11. At home all day. Mr. Willis went to Alexandria after breakfast.
 


12. At home all day alone.
 


13. At home. Doctr. Craik and Miss Nancy McCarty came here in the Evening.
 


14. I went up to Alexandria, to an intended meeting of the Committee but was disappointed. Found Doctr. Craik & Mr. Willis here upon my return.
 


15. At home all day.
 



16. Ditto—Do. Mr. Willis went away.


   
   In GW’s ledger under date of 17 Dec. is a payment to Mr. Willis of £47 10s. for 200 barrels of wheat. He received from Willis at the same time £9 4s. 9d. “for Sundrys sold at Belvoir for Cash” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 128).



 


17. Early this Morning my Brother and Mr. Phil Smith came here—as did Mr. Booth.


   
   my brother: John Augustine Washington, whose wife’s sister, Elizabeth Bushrod, married Philip Smith (d. 1782), of Washington Parish, Westmoreland County.



 


18. At home all day.
 


19. Went with Mrs. Washington my Brother & Mr. Smith to Alexandria and stayed all Night. Mr. Booth went to Mary[lan]d.


   
   GW went to town on committee business: “at a meeting of the committee for Fairfax County, in the town of Alexandria, on Monday the 19th day of December, 1774, Messieurs [John] Fitzgerald and [Valentine] Peers, informed the committee that the ship Hope . . . had arrived in this colony . . . from Belfast, with sundry packages of Irish linen, amounting . . . to £1101 4s. 8d. sterling, their property, and requesting that the same should be sold, agreeable to the 10th article in the continental association . . . ordered, that the said goods be sold by the package, to the highest bidder . . . and if any profit shall arise from such sale, that [it be used] for relieving and employing such of the poor inhabitants of the town of Boston as are sufferers by the Boston port bill, subject to the direction of the committee for the said county of Fairfax” (Va. Gaz., Pi, 29 Dec. 1774).



   
   While in Alexandria, GW also met with several other trustees of John Ballendine’s Potomac navigation project and authorized Ballendine to hire 50 slaves as laborers (Va. Gaz., D, 7 Jan. 1775).



 


20. Returnd in the Afternoon. Found Mr. Booth & Captn. Chs. Smith here.
 


21st. At home all day with my Brothr. Jno. & Mr. Smith.
 


22. In the Afternoon my Brother & Mr. Smith went away.
 


23. Doctr. Rumney & Mr. Thos. Triplet dined here.
 


24. At home all day. Mr. Richd. Washington came here to Dinner, as did Mrs. Newman.


   
   Richard Washington, a London merchant to whom GW apparently believed he was distantly related, had been a correspondent and tobacco dealer for GW from 1755 to 1763. GW warmly assured him that “in the Event of your

ever visiting America . . . Mrs. Washington and I both woud think ourselves very happy in the oppertunity of shewing you the Virginia Hospitality . . . and I must . . . add, that I shall think myself very happy in seeing you at Mt. Vernon where you might depend upon finding the most cordial entertainment” (27 Sept. 1763, 10 Aug. 1760, DLC:GW). The other guest was possibly the Mrs. Newman who was employed by George Mason of Gunston Hall as a schoolmistress for his daughters at this time (ROWLAND [2]Kate Mason Rowland, ed. The Life of George Mason, 1725–1792. 2 vols. New York, 1892., 1:97).



 


25. At home all day with the above.
 


26. At home all day.
 


27. Ditto. Ditto. Colo. Carlyle & his Son George came here and stayed all Night.
 


28. They went away again after Dinner and Mr. Robt. Graham came and stayed all Night.


   
   This was probably Robert Graham (1751–1821), son of John Graham of Graham Park near Dumfries, Prince William County. Robert succeeded his father as Prince William County clerk in 1777 (HAYDENHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 162–63).



 


29. Mr. Graham went away after breakfast. I contind. at home all day.
 


30. At home all day. In the Afternoon Genl. Lee, & Mr. Jno. Ballendine came here.


   
   Charles Lee (1731–1782) was a veteran English soldier, who, having recently embraced the American cause, was publicly defending the rights of the colonists and encouraging them to believe that they could successfully fight British or other professional troops if war came. A member of the English gentry by birth, he had served with distinction during the Seven Years’ War in America and Portugal, but at the end of the war he had been retired on half pay with the rank of major. His title of general derived from later service under the king of Poland, who had commissioned him a major general in his army in 1769. After returning to America in the fall of 1773, Lee had traveled extensively, talking to many colonial leaders. At this time he was on the way to Williamsburg, having come from Annapolis where, according to his former army friend Josiah Martin, now royal governor of North Carolina, he had been “employed in diciplining or rather drilling a set of people to arms . . . and by the most extravagant discourse exciting contempt of the Troops and power of Great Britain and of every character and act related to Government sparing not the most sacred” (Martin to the earl of Dartmouth, 10 Mar. 1775, N.C. COL. REC.William L. Saunders, ed. The Colonial Records of North Carolina. 10 vols. Raleigh, N.C., 1886–90., 9:1155–59). GW had seen Lee in Philadelphia while attending the First Continental Congress but may have met him first during the Braddock expedition of 1755 in which both men participated. Their conversation during Lee’s stay at Mount Vernon probably included a discussion of a plan that Lee had devised for organizing

   

American troops into battalions and may have touched on the subject of western lands, in which Lee was also much interested (ALDENJohn Richard Alden. General Charles Lee: Traitor or Patriot? Baton Rouge, La., 1951., chaps. 1–5).



 


31. At home all day. In the Afternoon Doctr. Craik came.
